EXHIBIT 10.1 - JOINT VENTURE AGREEMENT BETWEEN REGISTRANT AND GLOBAL RENAISSANCE ENTERTAINMENT GROUP, DATED OCTOBER 19, 2009 JOINT VENTURE AGREEMENT This agreement is entered into this 19th day of October, 2009 by and among Global Renaissance Entertainment Group, Inc., a legal entity in formation by Arthur Wylie (“Wylie”), with its principal business address at 1248 Crabapple Road, Suite 202373, Alpharetta, GA 30004 (hereinafter “Renaissance”), Global Entertainment Holdings, Inc. a publicly traded company on the OTC (Symbol: GBHL) with offices at Raleigh Studios, 650 N. Bronson Ave., Suite B-116, Los Angeles, CA 90004 (“GBHL”) and Dale Godboldo, President of Urban Street Lit Films, whose address is 13149 Hartsook Street, Sherman Oaks, CA 91423 (“Godboldo”) with respect to a joint venture between Renaissance and Global to develop a film fund and to develop, finance and produce both mainstream and urban content motion pictures: RECITALS: A. Renaissance is a company in formation that will be owned and/or controlled by Wylie, who also owns and/or controls or has exclusive access to the rights to a series of books authored by Omar Tyree (the “Tyree Brand”), which are in various stages of development as motion picture projects and upon which, together with other urban content and mainstream projects to which Renaissance also has access, Wylie wishes to collaborate with GBHL. B. Wylie is a highly successful individual who, in addition to having a network of high net worth contacts, is among other things a regular speaker at success and motivational seminar programs either produced by Wylie’s companies or as a guest speaker. C. GBHL is a holding company controlling a group of companies engaged in various areas of film development, finance, production and sales representation, and which presently has access to a form of credit enhanced financing (the “Structured Financing”) which it wishes to deploy generally and specifically in collaboration with Renaissance and Wylie, both as a source of the Tyree Brand, and as a source of enticing investor prospects to finance a film fund that will, in turn, provide funding for the Tyree Brand as well as other motion picture projects. D. Predicated on the foregoing, the parties wish to undertake this joint venture to pursue these and other mutual goals and utilize their respective expertise and resources to further the objectives of the venture as set forth herein. Now, therefore, in consideration of the foregoing recitals, the mutual covenants and conditions contained herein, and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.
